Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,350,267. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is drawn to the following: 
    PNG
    media_image1.png
    150
    316
    media_image1.png
    Greyscale
This meets the limitations of instant claims 1 and 6-8 because the linker can be 1, Z is the same 450,000 Da polymer and the molar ratios reflected in the 10-50 of X-Y to 1 of Z in the formula, which is 10-50 molar ratio and above the 5:1, as is required by the instant claims. Instant claims 2-5 are met because claims 2-5 of ‘267 teach the same linear poly(acrylic acid) and hyaluronic acid as the polymer. Instant claims 10-13 are met by claims 6-9 of ‘267, which teach a pharmaceutical implantable device. Instant claim 9 is met be claims 13-15 of ‘267, which teach that the polypeptide is 10 to 50kDa. As to instant claims 14-16, these are rendered obvious, as the claims of ‘267 teach an implantable device, and the only thing required of the method is that it be implanted for . 

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,925,237. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 od ‘237 is drawn to the following: 

    PNG
    media_image2.png
    114
    289
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    52
    279
    media_image3.png
    Greyscale
 This meets the limitations of instant claims 1 and 6-9 because the linker can be 1, Z is at least 50,000 Da polymer, the polypeptide is 5kDa to 50kDa and the molar ratios are reflected in the 10-50 of X-Y to 1 of Z in the formula, which is 10-50:1 molar ratio and above the 5:1, as is required by the instant claims. Instant claims 2-5 are met by claims 2-5 of ‘237 because they teach the same linear poly(acrylic acid) and hyaluronic acid as the polymer. Instant claims 10-13 are met by claims 6-9 of ‘237, which teach a pharmaceutical implantable device. As to instant claims 14-16, these are rendered obvious, as the claims of ‘267 teach an implantable device, and the only thing required of the method is that it be implanted for treatment, with no guideline as to what type of treatment or subject. As such, an implantable device meets the limitations of these claims.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,428,561. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is drawn to the following: 
    PNG
    media_image4.png
    144
    294
    media_image4.png
    Greyscale
. This meets the limitations of instant claims 1 and 6-8 because the linker can be 1, Z is 50 kDa which is more than a 45kDa polymer and the molar ratio is at least 10:1, which is above the 5:1, as is required by the instant claims, and claim 7-10 of ‘561 teach molar ratios up to 50:1. Instant claims 2-5 are met by claims 2-5 of ‘561 because they teach the same linear poly(acrylic acid) and hyaluronic acid as the polymer. Instant claims 10-13 are met by claims 9-12 of ‘561, which teach a pharmaceutical implantable device. Instant claim 9 is met be claims 19 of ‘561, which teaches that the polypeptide is 10 to 2000 kDa. As to instant claims 14-16, these are rendered obvious, as the claims of ‘267 teach an implantable device, and the only thing required of the method is that it be implanted for treatment, with no guideline as to what type of treatment or subject. As such, an implantable device meets the limitations of these claims. 

Claims 1, 3 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,765,759. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 teaches 
    PNG
    media_image5.png
    216
    261
    media_image5.png
    Greyscale
  and claim 2 teaches a molar ratio of 50:1.  This meets the limitations of instant claims 1 and 6-8 because the linker can be 1, Z is 500 kDa which is more than a 45kDa polymer and the molar ratio is at least 25:1, which is above the 5:1, as is required by the instant claims.  Instant claim 3 is met because claim 1 teaches VEGF, which is an antibody. Finally, instant claim 10 is met because the method of treatment necessarily requires a pharmaceutical formulation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEANETTE M LIEB/Primary Examiner, Art Unit 1654